Bailey, J. This was a bill for a divorce on the ground of 3Xtreme and repeated cruelty. It appears that the parties were married in the city of Hew York, and that after their marriage and while they were living in Hew York, the defendant was guilty of various acts of cruelty toward his wife as charged in the- bill. Shortly afterward he deserted and abandoned her and went first to Montreal, Canada, and on being traced to that place by the complainant and her father, he absconded altogether and has not since been heard from. More than one year prior to the filing of her bill, the complainant, together with her father and his family, removed to this State and established'their residence in the city of Chicago, the father going into business here and the complainant living with him in his family. It does not appear that the defendant ever resided or had his domicile in this State. These facts appearing, the court below held that in contemplation of law, the complainant’s residence followed that of the defendant, and that she accordingly had acquired no such residence in this State as, under the statute, would give the court jurisdiction to grant the relief prayed for in the bill. In accordance with this view, the court entered a decree dismissing the bill at the complainant’s costs, and from that decree the complainant has appealed to this court. In the case of Derby v. Derby; in which the opinion is filed simultaneously with this, we have fully considered and decided the same question presented by this record, and have there held that the decision of the court below dismissing the bill for want of jurisdiction was erroneous. For the reasons there given, the decree in this case will be dismissed and the cause remanded for further proceedings not inconsistent with this opinion. Decree reversed.